Citation Nr: 1618369	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly dependency and indemnity compensation (DIC) based on recognition as a helpless child of a deceased veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years. 


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from January 1942 to January 1947, and from June 1947 to October 1972.  The Veteran passed away in October 2006.  The appellant is the surviving son of the Veteran. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board remanded the appeal in October 2013, to afford the appellant a hearing.  He and his sister offered testimony before the undersigned at the RO in July 2014.  A transcript has been included in the claims folder for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For purposes of determining the appellant's eligibility as a dependent child under Title 38, he must be "unmarried" and have become permanently incapable of self-support before the age of 18.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57(a)(1) (2015).  Under 38 U.S.C.A. § 103(e) (West 2014), marriage of a child shall not bar the furnishing of benefits if the marriage was void or has been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.  38 U.S.C.A. § 103(e) (West 2014); 38 C.F.R. § 3.55(b)(1) (2015). 

The record contains evidence that the appellant has been married at least once and perhaps twice and may have fathered two children.  While such an action may be a bar for benefits, these marriages were reportedly terminated, but the circumstances of the terminations have not been explained.  

Also of record are the appellant's statements that shortly after high school, he enlisted into military service and served two months and twenty-seven days in 1967.  His service treatment and personnel records are relevant, but have not been obtained.  

The appellant's testimony raises questions as to his ability to enter into a valid marriage and support himself prior to age 18.  A medical opinion is warranted.  38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask that he provide the following information:  

a.  a description of when he was married, how long he was married, and whether the marriages were ended by divorce or annulment.  He should provide evidence showing how and when the marriages were ended.  

b.  authorization for VA to obtain treatment records from medical or mental health providers that would show he was incapable of self-support prior to age 18.  The appellant may provide these records himself.

The appellant is informed that a lack of this evidence may result in the denial of his claim.  

2.  The AOJ should obtain the appellant's service treatment and personnel records.

3.  The AOJ should obtain an opinion as to whether the appellant was capable of self-support prior to reaching the age of 18 and had the requisite mental capacity to enter into a marriage.  Any necessary examinations should be arranged.  If VA facilities are unwilling to provide these examinations, alternative sources for the examinations should be arranged.

6.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case; before the record is returned to the Board for further review, if otherwise in order.  

The Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified by VA.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

